Citation Nr: 0003746	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-36 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for headaches, to include 
as due to residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran has verified military service from March 1973 to 
April 1976, and his DD Form 214 indicates an additional one 
year, eleven months, and eighteen days of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The Board remanded this 
case to the RO for further development in May 1997 and 
December 1998, and the case has since been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's current headaches have not been shown to be 
causally related to service or to a service-connected 
disability.


CONCLUSION OF LAW

The veteran's headaches were not incurred in or aggravated in 
service nor are they due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to him is required to comply with the VA's 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

During service, in September 1972, the veteran was injured in 
an automobile accident.  He sustained multiple contusions and 
lacerations, including a scalp laceration.  The records of 
his subsequent hospitalization, which lasted approximately 
three days, indicate that he was given medication for pain.  
Also, in October 1975, the veteran reported pain on the top 
of the head while wearing a steel helmet.  However, a 
November 1975 physical examination revealed no evidence of 
headaches.

Subsequent to service, in June 1976, the veteran underwent a 
VA examination, during which he did not complain of 
headaches.  The first post-service medical evidence of 
headaches is a May 1993 VA treatment report.  A June 1993 VA 
treatment record contains an impression of tension headaches 
(stress-related), which the veteran had described as lasting 
approximately six years.  A July 1993 VA neurological 
consultation report indicates that the veteran complained of 
headaches and blurred vision for over five years; the 
pertinent impression was chronic headaches, of uncertain 
etiology.  A July 1993 magnetic resonance imaging study (MRI) 
of the brain was normal.  However, an April 1994 VA treatment 
record contains a diagnostic impression of "[r]ecurrent 
severe headache 20 years."  Also, while a February 1995 VA 
treatment record indicates that the veteran's headaches were 
possibly of tension or polypharmacy etiology, a September 
1995 record includes a diagnosis of post-traumatic headaches 
and contains a notation of the veteran's 1972 motor vehicle 
accident. 

Following the Board's May 1997 remand, the veteran underwent 
an examination with a VA psychologist in September 1997.  
Upon examination, the examiner noted that the veteran had 
interruptions of his stream of thought "which can be 
consistent with sequelae of head injury."  The examiner 
further opined that the exact sequelae of the neurological 
effects was not clear from the record and that the veteran's 
headaches were at least as likely as not secondary to his 
motor vehicle accident as to other causes.  In this regard, 
the examiner noted that the veteran's positive response to 
medication could indicate either a tension or medical basis 
for the headaches, and the examiner rendered no psychiatric 
diagnoses.

The veteran also underwent a VA diseases and injuries of the 
brain examination in September 1997.  The examining 
neurologist reviewed the veteran's claims file and, in the 
examination report, described the events surrounding the 
veteran's September 1972 injury and his post-service 
treatment.  Following the examination, the examiner noted 
that the veteran had no tumor, motor or sensory impairment of 
the cranial nerves, or functional impairment of any 
peripheral structures.  Also, the veteran did not meet the 
diagnostic criteria for migraine headaches; his headaches 
were most compatible with the type of headaches associated 
with a psychological disorder, otherwise known as "tension" 
headaches.  The examiner noted that there was no way that an 
independent examiner could reconcile the prior medical 
opinions or record, but he also indicated that the veteran's 
headaches appeared to go back to 1987 or 1988 and that the 
current headaches had no relationship to the in-service motor 
accident.  The examiner's rationale for this opinion was that 
there was only one minor complaint of headaches during the 
veteran's in-service hospitalization and that he was not 
regularly treated for headaches until 1993.  

In a November 1997 addendum, the VA psychologist who 
conducted the September 1997 examination noted that the 
veteran had "insufficient clear indication" of a mental 
disorder to warrant a diagnosis and that his VA neurological 
examination report contained the opinion that his current 
symptoms were not related to his motor vehicle accident.  In 
view of this, the VA psychologist noted that he was inclined 
to defer to the VA neurologist's opinion and that, and, as 
such, the prior VA psychological examination report should be 
amended to reflect the conclusion that it was at least as 
likely as not that the veteran's claimed headache symptoms 
were due to factors other than his closed head injury.  

The Board also observes that, in November 1998, the veteran 
was seen at a VA facility for complaints of recurrent 
headaches, which he believed to be related to his in-service 
accident.  The examiner rendered a diagnostic impression of 
"recurrent headaches which have gone on for years."  
However, radiologic studies of the skull were negative for a 
fracture.

In reviewing the pertinent evidence in this case, the Board 
observes that the reports of the veteran's VA examinations 
from 1997 contain at least partially conflicting conclusions 
with regard to the etiology of his headaches.  The VA 
psychologist who examined the veteran concluded initially 
that the headaches were at least as likely as not to have 
resulted from his in-service automobile accident.  However, 
in a November 1997 addendum, this examiner modified that 
conclusion in view of subsequently developed evidence, namely 
the September 1997 VA neurological examination report, and 
stated that it was at least as likely as not that the 
veteran's headaches were due to factors other than his closed 
head injury.  The Board finds that this revised opinion 
reflects a substantial abandonment of the earlier opinion 
linking the veteran's headaches to his in-service head 
injury, the residuals of which, specifically a right 
temporoparietal area scar, are service-connected.  At a 
minimum, this revised opinion suggests that the prior opinion 
was, in effect, speculative in nature.

By contrast, the opinion of the VA neurologist who examined 
the veteran in September 1997 is unambiguous.  This examiner, 
after reviewing the claims file, found that the evidence of 
record did not support an onset date for the veteran's 
headaches prior to 1987 or 1988 and that the current 
headaches had no causal relationship with the in-service 
injury.  The report of this examination contains a thorough 
description of the veteran's prior records of neurological 
treatment, and the examiner based his rationale in 
substantial part on the fact that the veteran was not treated 
for headaches on a regular basis prior to 1993.  Given the 
unambiguous nature of this opinion as compared to that of the 
VA psychologist who examined the veteran in 1997, the 
thoroughness of the VA neurologist's analysis of the prior 
records, and the fact that veteran went for many years 
without treatment for headaches subsequent to his discharge 
from service, the Board finds the opinion of the VA 
neurologist to be of substantially greater probative value 
than that of the VA psychologist.  See Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence").  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Overall, the Board finds that the medical evidence of record 
does not support the conclusion that there is a causal 
relationship between the veteran's current headaches and 
either service or a service-connected disability.  The only 
other evidence of record in support of the veteran's claim is 
his own lay opinion that his headaches were related to his 
in-service head injury, as set forth in the testimony from 
his March 1997 Board hearing.  However, the veteran has not 
been shown to possess the medical expertise necessary to 
render a competent opinion regarding a current diagnosis or 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary to that effect by the examiner does not constitute 
competent medical evidence).

In short, the preponderance of the evidence of record is 
against the conclusion that the veteran's headaches were 
either incurred in service or incurred or aggravated as 
secondary to a service-connected disability.  Therefore, the 
veteran's claim for service connection for headaches, to 
include as secondary to a service-connected disability must 
be denied.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt, as set forth in 
38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application in the present case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for headaches is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

